Citation Nr: 0632518	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-07 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable rating for the veteran's service 
connected traumatic arthritis of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement (as to a number of issues) was 
received in July 2003, a statement of the case was issued in 
January 2004, and a substantive appeal (expressly limited to 
only the right ankle issue) was received in February 2004.  

The Board notes that the veteran submitted March 2005 
correspondence in which he expressed concern that the medical 
records are incomplete.  He noted that he has been 
hospitalized for cardiac arrest associated with diabetes and 
that he is still taking heart medication.  This matter is 
hereby referred to the RO for clarification and any necessary 
action.    

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran was granted service connection for a traumatic 
arthritis of the right ankle in December 1983.  He was 
assigned a noncompensable rating.  The veteran filed this 
claim for a compensable rating in March 2002.  

The veteran failed to report of the January 2003 examination, 
claiming that he was out of town and unaware that an 
examination had been scheduled.  Another examination was 
schedule for February 2004.  The veteran has indicated that 
he reported for that examination, but soon left the doctor's 
office before the examination took place because of what he 
felt was a demeaning attitude by the examiner and staff.  The 
claims file shows that in response to the veteran's 
complaints, another examination (by a different examiner) was 
to be scheduled.  A computer printout appears to show that 
the veteran failed to report for this examination, but the 
record is not entirely clear as to when the examination was 
scheduled.  

In various correspondence the veteran reports that he is 
willing to cooperate with an examination.  With this in mind, 
and in view of the lack of clear indication that he failed to 
report for the most recent examination, the Board believes he 
should be afforded another opportunity to report for an 
examination. 

However, the Board hereby advises the veteran that pursuant 
to 38 C.F.R. § 3.326(a), individuals for whom examinations 
have been authorized and scheduled are required to report for 
such examinations.  The provisions of 38 C.F.R. § 3.655 
address the consequences of a veteran's failure to attend 
scheduled medical examinations.  When entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  

The Board also notes that in his February 2004 substantive 
appeal, the veteran mentioned that he had been evaluated by a 
doctor in Alexandria, Virginia, and that the results were 
sent to the "Virginia Veterans Affairs Office."  It is 
unclear what action, if any, has been taken to locate and 
obtain any such records related to the right ankle.  
Appropriate action in that regard is therefore necessary to 
fully assist the veteran. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate action 
to furnish notice of the elements of the 
claim to the veteran in compliance with 
the judicial holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should take appropriate action 
to locate and obtain any records 
documenting treatment for the right ankle 
which the veteran claims that he 
submitted to the "Virginia Veterans 
Affairs Office."

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of his 
service-connected right ankle disability.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  Any medically 
feasible tests, such as x-rays, should be 
conducted, and all examination findings 
should be clearly reported to allow for 
application of VA rating criteria.  Range 
of motion should be reported together 
with the point (in degrees) at which pain 
is elicited in range of motion testing.  
Any additional functional loss due to 
fatigue, incoordination and/or repeated 
use should be reported, including during 
flare-ups. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if a compensable rating is 
warranted for the service-connected right 
ankle disability.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


